[Cite as In re T.D., 2016-Ohio-7729.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

IN RE: T.D.                                            C.A. No.        15CA0081-M



                                                       APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
                                                       COURT OF COMMON PLEAS
                                                       COUNTY OF MEDINA, OHIO
                                                       CASE No.   2015 05 AB 0023

                                 DECISION AND JOURNAL ENTRY

Dated: November 14, 2016



        CARR, Presiding Judge.

        {¶1}     Appellant, Mario D. (“Father”), appeals from a judgment of the Medina County

Court of Common Pleas, Juvenile Division, that adjudicated his minor child dependent and

placed her in the temporary custody of Medina County Job and Family Services (“MCJFS”).

This Court reverses and remands.

                                                  I.

        {¶2}     Father is the natural father of T.D., born October 3, 2014. The child’s mother

(“Mother”) did not appeal from the trial court’s judgment. Although T.D.’s older half-siblings

were parties to the trial court proceedings, they are not parties to this appeal.

        {¶3}     On May 14, 2015, Medina Police conducted a search of a home in which T.D.

was present with Mother and several other adults and children. Father was not present in the

home at that time, but he was also later arrested. At the time of Mother’s arrest, the police

allowed her to contact a relative to come take T.D. before the police removed Mother from the
                                                  2


home. Mother called T.D.’s paternal grandmother, who came to the apartment and took T.D. to

her home in Cuyahoga County. The police contacted an intake worker at MCJFS, who followed

up with the grandmother the next day.

       {¶4}    On May 15, MCJFS made arrangements to meet with the grandmother at her

home at 4:30 p.m. At 3:18 p.m., however, MCJFS filed a complaint to allege that T.D. was an

abused, neglected, and dependent child pursuant to R.C. 2151.04(C) because his parents had

been arrested in their home on felony drug changes and “[t]here is no known, appropriate

custodian to care for the child at this time.”         The matter proceeded to adjudicatory and

dispositional hearings before the trial judge.

       {¶5}    The trial court adjudicated T.D. a dependent child and later entered a dispositional

order of temporary custody to MCJFS.             T.D. was placed in the home of the paternal

grandmother. Father appeals and raises one assignment of error.

                                                  I.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT’S JUDGMENT FINDING THE MINOR CHILD
       DEPENDENT IS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶6}    Father’s sole assignment of error is that the trial court’s adjudication of T.D. as a

dependent child was not supported by the evidence presented at the adjudicatory hearing. The

trial court adjudicated T.D. a dependent child pursuant to R.C. 2151.04(C), which defines a

dependent child as one “[w]hose condition or environment is such as to warrant the state, in the

interests of the child, in assuming the child’s guardianship[.]”

       {¶7}    Juvenile abuse, neglect, and dependency cases are commenced by the filing of the

complaint. See Juv.R. 22(A); Juv.R. 10; R.C. 2151.27(A). The complaint is “the legal document

that sets forth the allegations that form the basis for juvenile court jurisdiction.” Juv.R. 2(F). The
                                                 3


trial court must base its adjudication on the evidence adduced at the adjudicatory hearing to

support the allegations in the complaint. See In re Hunt, 46 Ohio St. 2d 378, 380 (1976). If

allegations in the complaint are not proven by clear and convincing evidence at the adjudicatory

hearing, the trial court must dismiss the complaint. Juv.R. 29(F); R.C. 2151.35(A)(1).

       {¶8}     The complaint in this matter alleged that T.D. was a dependent child because his

parents had been arrested in their home on felony drug charges and “[t]here is no known,

appropriate custodian to care for the child at this time.” At the adjudicatory hearing, MCJFS

presented no evidence about the factual basis for the parents’ arrests or about any drug activity in

the home. Instead, MCJFS attempted to prove that T.D. was a dependent child because there

was no appropriate custodian available to care for her.

       {¶9}     Consequently, the agency bore the burden to prove, by clear and convincing

evidence, that the grandmother was not an appropriate custodian for T.D. See Juv.R. 29(F); R.C.

2151.35(A)(1). At the adjudicatory hearing, however, no evidence was presented about the

suitability of the grandmother or her home. At the time of Mother’s arrest, the police allowed

the paternal grandmother to take T.D. to her home. The next day, because the grandmother had

gone to work and T.D. was with a daycare provider, MCJFS made arrangements to meet with the

grandmother at her home at 4:30. More than one hour before that meeting was to occur,

however, MCJFS filed a complaint to allege that there was no known, suitable caregiver for T.D.

After the complaint was filed, the grandmother was more than two hours late for the scheduled

4:30 meeting.

       {¶10} Assuming, without deciding, that the trial court could consider facts that occurred

after the complaint was filed, the mere fact that the grandmother was late for a meeting with

MCJFS did not establish that she was an unsuitable caregiver for T.D. When the grandmother
                                                 4


returned to her home with T.D., two caseworkers and two police officers were waiting to remove

the child. They did not give the grandmother an opportunity to explain why she was late, nor did

they attempt to assess the suitability of the grandmother or her home. Instead, they immediately

removed the child. Had the grandmother been home at the 4:30 appointment time, however, the

caseworker testified that they would have conducted a home study and, if they approved her

home, would have allowed T.D. to remain in her home. In fact, MCJFS did later place the child

in the grandmother’s home.

       {¶11} On appeal, MCJFS unsuccessfully attempts to analogize the facts of this case to In

re L.W., 9th Dist. Summit Nos. 26861, 26871, 2013-Ohio-5556. In In re L.W., the agency

presented detailed evidence about the unsuitability of the caregiver’s home. When L.W.’s

mother was arrested, she told the caseworker that her child would be cared for by a maternal

aunt. The agency discovered that the aunt later contacted a friend to take the child but the

mother did not know the friend’s full name or her address. When the agency was able to locate

the friend, it determined that her home was unsuitable because it was cramped, unsafe, and

unsanitary, and the six children living there were not being appropriately supervised. The

caseworker testified about several safety hazards in the home and that the children had been

locked upstairs without adult supervision. Moreover, the adults living in the home refused to

allow her to fully inspect the home or speak with the other children living there.

       {¶12} The evidence in this case failed to prove that T.D. was a dependent child under

R.C. 2151.04(C).     The dependency adjudication hinged entirely on an allegation that the

grandmother was an unsuitable caregiver for T.D., yet the agency presented no evidence about

the appropriateness of the grandmother or her home. Father’s assignment of error is sustained.
                                                 5


                                                III.

       {¶13} Father’s assignment of error is sustained. The judgment of the Medina County

Court of Common Pleas, Juvenile Division, is reversed and remanded.

                                                                               Judgment reversed
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                       DONNA J. CARR
                                                       FOR THE COURT



MOORE, J.
SCHAFER, J.
CONCUR.
                                             6


APPEARANCES:

DEREK CEK, Attorney at Law, for Appellant.

JENNIFER MOORE, Attorney at Law, for Appellee.

MICHAEL CALLOW, Attorney at Law, for Appellee.

ANDREW M. PARKER, Guardian ad Litem.